DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
This office action is responsive to the amendment filed on 12/28/2021. As directed by the amendment: claims 1, 2, 4, 7 and 10 have been amended; claim 12 has been cancelled.  Thus, claims 1-11 are presently pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  “vocal chords” (lines 9-10 and 12) is recommended to be replaced with -vocal cords- (according to https://www.merriam-webster.com/dictionary/vocal%20cords ).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 recites “wherein the double lumen portions does not extend into the intratracheal region” considered to be a negative limitation, which does not have basis in the original disclosure, thus is  rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. See MPEP 2173.05(i).
The claim(s) contains subject matter “wherein the double lumen portions does not extend into the intratracheal region” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this case, [0033] of the specification simply discloses that “The double lumen portion 30 positioned in the pre-pharyngeal level” and nothing else, thus fails to explicitly provide support for the negative functional language of “wherein the double lumen portions does not extend into the intratracheal region” as claimed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites ““wherein the double lumen portions does not extend into the intratracheal region” considered to be a negative limitation, which renders the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. See MPEP 2173.05(i).
Regarding claim 1, “the vocal chords” (lines 9-10) lacks antecedent basis
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 8 and 9, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt (US 4,881,542) in view of L
Regarding claims 1-2, Schmidt discloses a ventilation catheter 10 configured
to engage with pre-pharyngeal/pharynx and intratracheal regions of an airway and for operably securing to an airway management system ventilation system (see abstract and col. 3, lines 19-30), the catheter comprising

a double lumen portion (fig. 6) defines a first lumen 2 (fig. 6) pneumatically connected to provide an inspiratory fluid pathway for new inspiratory fluid and a second lumen 1 (fig. 6) pneumatically connected to provide an expiratory fluid pathway for used inspiratory fluid (col. 4, lines 4-14); the first lumen 2 parallel to the second lumen 1 (fig. 6) and configured to occupy the prepharyngeal/pharynx region upstream from the vocal cords (NOTE: first and second lumens of catheter or probe 10, when introduced into the trachea (see col. 1, lines 8-10), would occupy the prepharyngeal/pharynx region which is located upstream from the vocal cords);
a single lumen portion formed from an intersection of the first lumen with the second lumen (at the terminal point of the partition 16 as shown in fig. 6) for protrusion into the intratracheal region, past the vocal cord (“a tubular flexible probe for introduction into the trachea and, respectively, into the bronchial system”, see col. 1, lines 8-11); the single lumen portion for protrusion into the intratracheal region including the open distal end 15 (fig. 6)
at least one check valve 51 secured to the second lumen 2 (fig. 3) to prevent inadvertent pneumatic back flow (see col. 7, lines 22-28), 
Schmidt is silent regarding the double lumen portions does not extend into the intratracheal region” and wherein said second lumen  intersects perpendicularly with said first lumen, said double lumen portion thereby defining a substantially straight path of the single lumen portion

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tracheal tube of Schmidt such that the double lumen portions does not extend into the intratracheal region and wherein said second lumen  intersects perpendicularly with said first lumen, said double lumen portion thereby defining a substantially straight path of the single lumen portion, as taught and suggested by Lee, for the purpose of facilitating the insertion of endo-tracheal tubular element 20 through the patient's mouth and past a patient's vocal cords and down to the patient's trachea (see col. 5, lines 50-60)

Regarding claims 8-9, Schmidt discloses wherein the new inspiratory fluid can be a gas (col. 7, lines 47-50, it is noted that the device having the new inspiratory fluid path .
Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt/Lee and further in view of Gobel (US 6,526,977).
Regarding claim 3, Schmidt does not disclose an inflatable cuff secured to
the single lumen portion. However, Gobel teaches a tracheal tube with an inflatable cuff 5 (Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tracheal tube of Schmidt to include an inflatable cuff, as taught and suggested by Gobel, to be secured to the single lumen portion for the purpose of allowing secretions flowing in the trachea to be inhibited by the cuff (see Gobel, col. 7, line 65).
Regarding claim 4, the inflatable cuff of Gobel includes an elongate channel 12, wherein the inflatable cuff 5 is configured to be located in a trachea (fig. 1, see col. 6, lines 66-67) of a patient thereby defining an airway leaking channel (col. 7, line 59).
Regarding claim 5, the modified Schmidt device does not disclose that the airway leaking channel is sized to allow about 10% of the inspiratory fluid flow to leak therethrough. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the leaking channels of the Schmidt device to be sized to allow about 10% of the inspiratory fluid flow to leak through, as suggested by Gobel, for the purpose of permitting only a small amount of fluid should flow through the cuff capillaries (Gobel‘s col. 7, lines 59-65), since it has been held that .
Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt/Lee in view of Abramson (US 4,166,467).
Regarding claim 6, Schmidt does not disclose a bite protector on the double lumen portion. However, Abramson teaches a bite protector (col. 1, lines 55-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tracheal tube of Schmidt to include a bite protector on the double lumen portion, as taught by Abramson, for the purpose of preventing the patient from biting into and damaging the tracheal tube.
Regarding claim 7, the bite protector of Abramson noted with respect to claim 6 includes a channel 41 (Figure 4) for permitting access to the inspiratory fluid pathway within the ventilation catheter.
Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt/Lee in view of Jacobs (US 3,682,166).
Regarding claims 10-11, Schmidt discloses the endotracheal tube structure with expiratory fluid pathway, but is silent regarding the provision in said expiratory fluid pathway of a secretion collector including a secretion chamber for collecting pulmonary secretions and pulmonary fluids collected from the patient though the expiratory pathway. However, Jacobs teaches a patient ventilation system (fig. 5) wherein the expiratory fluid path includes a secretion collector with a secretion chamber (sputum cup 17) for collecting pulmonary secretions and pulmonary fluids collected from .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,839,755 in view of Schmidt, Lee, Gobel, Abramson and/or Jacobs. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot in view of new grounds of rejections with additional reference of Lee (see discussion of claim 1 above)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/QUANG D THANH/Primary Examiner, Art Unit 3785